DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 253-254 and 257-259 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected disomic and nullsomic plants, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/11/2022. Claim 253 recites disomic plants which is non-elected subject material and Claim 257 recites null-somic plants 257 a) in the methodology and more importantly recites not comprising any monosomic plants 257 d) and since monosomic was elected, claim 257 and claims 258-259 dependent there upon are also withdrawn as non-elected subject material.
	Claims 232-259 are pending. 
Claims 253-254, 257-259 are withdrawn
Claims 232-252 and 255-256 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 232-252 and 255-256 are rejected under 35 U.S.C. 103 as being unpatentable over WO 93/13649 (Smart) published 22 July 1993.
The claims are broadly drawn to a cereal plant useful for making hybrids that is euploid, has a mutation for homeologous pairing suppressor, has a homeologous chromosome pair, has a male sterility gene ms1, and has a linked restorer of fertility and blue aleurone marker gene; wherein the first chromosome of the homeologous pair is a 1st native chromosome with a fragment that recombined from the 2nd chromosome that comprises an alien addition chromosome fragment having the linked restorer and blue marker genes that segregate together.
Smart teaches on pages 11-12 in example 2 and in figure 3 on the 29th page the method steps for making a wheat plant useful for making hybrids comprising 
a homeologous chromosomal pair of  
a 1st native chromosome with a fragment that recombined from the 2nd chromosome;
a 2nd chromosome that comprises an alien addition chromosome fragment having the linked male fertility restorer +Ms1 gene (instant SEQ ID NO: 7) and a blue marker gene from Agropyron elongatum;
 a genome that is euploid (i.e. 42 chromosomes 2n or 2x21 in step 4 of fig 3); 
a mutation for homeologous pairing suppressor that is homozygous ph1b (see steps 3-4 in fig 3); and 
a male stertility mutation (i.e. is male sterile).
Smart also teaches figure 1 on the 27th page and the description of figure 1 in paragraph spanning pages 9-10.
Smart teaches inducing homologous recombination with a monosomic alien addition chromosome and recombination busing homozygous ph1b as set forth in claims 243-245 having the blue marker gene from Agropyron elongatum; see above analysis and pages 11-12 in example 2 and in figure 3 on the 29th page the method steps for making a wheat plant useful for making hybrids.
.	Smart teaches the limitations of claim 247 selecting a homozygous male sterile line and crossing said sterile line with line having a restorer gene linked to the blue marker gene and selecting as in step 5 a blue fertile progeny plant having a linked restorer gene and blue marker gene where there has been no mis-division as claimed in claim 246 (see steps 4-5 in fig 2 and methodology on pages 11-12).
Smart does not teach the transgenic methods of claims 248-252.
It would have been obvious at the time of filing to utilize the wheat breeding genetic resources available in the art for improving the breeding of hybrid cereal crops as taught by Smart to fashion the plants of the instant claims. One of ordinary skill would have appreciated the utility of Smart’s methodology for improving wheat and the efficiency that transgenic technology offers in integrating the genetic features taught by Smart into other cereal crops. One of ordinary skill would have had a reasonable expectation of success given the availability of wheat lines taught by Smart and how to construct a wheat line having greater utility in making hybrid plants and given that those genetic elements were available and the level of transforming cereals crops was advanced such Smart’s genetic constructs could be easily transferred from wheat into other cereal species using transgenic technology; wherein the maintenance of a male sterile female parental line is an obvious practice in the art of plant breeding using a male sterility trait to recover the male sterile trait for further iterations of the method.

	Claims 232-252 and 255-256 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663